Case 1:19-cv-01853-SAG Document 83-3 Filed 07/23/21 Page 1 of 4




      Exhibit 35
  Case 1:19-cv-01853-SAG Document 83-3 Filed 07/23/21 Page 2 of 4




      Report on the Fiscal 2020
  State Operating Budget (HB 100)
And the State Capital Budget (HB 101)
   And Related Recommendations


          By the Chairmen of the
 Senate Budget and Taxation Committee and
      House Appropriations Committee


              Joint Chairmen’s Report
                Annapolis, Maryland
                    2019 Session
        Case 1:19-cv-01853-SAG Document 83-3 Filed 07/23/21 Page 3 of 4




                                         March 25, 2019


The Honorable Thomas V. Mike Miller, Jr.
President of the Senate
State House
Annapolis, Maryland 21401-1991

The Honorable Adrienne A. Jones
Speaker of the House of Delegates
State House
Annapolis, Maryland 21401-1991

Dear President Miller and Speaker Jones:

         We are pleased to submit the reports of the Senate Budget and Taxation Committee and
House Appropriations Committee dealing with the final actions taken on House Bill 100 and
House Bill 101. House Bill 100 is the State operating budget, making appropriations for support
of the State government, for aid to local governments, and for other purposes during the fiscal
year ending June 30, 2020, and for deficiency appropriations for the fiscal year ending June 30,
2019. House Bill 101 is the State capital budget, authorizing general obligation debt for State
facilities and for grants to local governments and nonprofit organizations for construction of and
improvements to facilities and infrastructure.

       These reports incorporate detailed statements of all reductions made to the appropriations
and also contain expressions of legislative intent and policy guidelines which are an integral part
of the action taken on the budgets. Explanations of reductions and other action are provided
where the rationale may not be obvious.

                                            Sincerely,




Nancy J. King, Chairman                               Maggie McIntosh, Chairman
Senate Budget and Taxation Committee                  House Appropriations Committee


                                                vii
       Case 1:19-cv-01853-SAG Document 83-3 Filed 07/23/21 Page 4 of 4


                                            R00A03
discriminate in student admissions, retention, or expulsion, or otherwise discriminate against
any student on the basis of race, color, national origin, sexual orientation, or gender identity or
expression. Violating the provisions makes a school ineligible for participating in the Aid to
Non-Public Schools Program. This action also adds language specifying that schools that violate
the provisions must return all textbooks and technology received through the fiscal 2020
allocation to the Maryland State Department of Education. It also states that a school that
violates the nondiscrimination requirements in fiscal 2019 or 2020 is not eligible to participate
in the program in fiscal 2020 and states legislative intent that any school that violates the
nondiscrimination requirements is ineligible to participate in any program providing funding to
nonpublic schools for a total of three years.


Committee Narrative

Aid to Non-Public Schools Assurance: It is the intent of the committees that nonpublic schools
participating in the Aid to Non-Public Schools program that do not have a school or student
policy addressing gender identity and expression should develop such a policy. For those
schools, the signature on the assurance form, in order to participate in the program in fiscal 2020,
indicates the intent to develop a policy that does not discriminate against students or employees
regardless of a person’s assigned sex at birth. However, any school that discriminates on the
basis of gender identity or expression shall be subject to the penalties and consequences
contained in the fiscal 2020 Budget Bill to return to the Maryland State Department of Education
all textbooks or computer hardware and software and other electronically delivered learning
materials loaned to students under the program acquired through the fiscal 2020 allocation and
will be ineligible to participate in the program.


Budget Amendments

R00A03.05     Broadening Options and Opportunities for Students Today

Amend the following language to the special fund appropriation:

       (a)     participate have participated in Program R00A03.04 Aid to Non-Public Schools
               Program for textbooks and computer hardware and software administered by
               MSDE during the 2018-2019 school year;

Explanation: This language specifies that in order to participate in the Broadening Options and
Opportunities for Students Today (BOOST) Program during the 2019-2020 school year, a
nonpublic school must have already participated in the Aid to Non-Public Schools Program
during the 2018-2019 school year. This language eliminates ambiguity for the Maryland State
Department of Education, specifying that nonpublic schools are eligible for BOOST for the
2019-2020 school year by participating in the Aid to Non-Public Schools Program in the
previous school year.


                   Joint Chairmen’s Report – Operating Budget, April 2019
                                            172
